Citation Nr: 1242289	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an increased rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

By way of history, on October 13, 2006, the Veteran filed a claim for an increased rating for his service-connected PTSD.  In a February 2007 rating decision the RO continued the Veteran's 30 percent disability rating and the Veteran filed a Notice of Disagreement (NOD) in March 2007.  During the pendency of the appeal, a July 2007 rating decision granted the Veteran an increased rating of 50 percent for his PTSD effective October 13, 2006, the date of claim; the issue remained on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In July 2007 the RO issued a Statement of the Case (SOC), the Veteran then filed a VA-9 Substantive Appeal in July 2007, and in August 2007 the RO issued a Supplemental Statement of the Case (SSOC).  In November 2010 the Board remanded the issue of entitlement to an increased rating for the service-connected PTSD for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that the issue of entitlement to a TDIU rating has not been adjudicated by the RO but has been raised by the record.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU rating, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an increased rating for PTSD and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Therefore, the issue is listed on the title page.

The Board notes that in the October 2012 brief the Veteran's representative asserted that the Veteran is entitled to service connection for schizophrenia secondary to the Veteran's service-connected PTSD.  The Board notes that the Veteran's symptomatology for schizophrenia has been discussed herein below; and, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Thus, the Veteran's various symptomatology, including those of schizophrenia, has already been considered in accordance with the court's holding in Mittleider, and therefore the issue concerning entitlement to service connection for schizophrenia, as secondary to the service-connected PTSD, does not need to be referred for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The record evidence is in relative equipoise as to whether the clinical signs and symptoms associated with the Veteran's PTSD result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Resolving all reasonable doubt in the Veteran's favor, the record evidence demonstrates that the clinical signs and symptoms associated with the Veteran's PTSD precluded him securing or following substantially gainful employment, considering his educational and occupational background.






CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130 including Diagnostic Codes 9411 (2012).  

2.  The criteria for a TDIU rating due to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided VCAA notice in October 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in October 2006 and May 2008 of the applicable rating criteria.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his representative.  The Board notes the Veteran has been afforded VA examinations in November 2006 and October 2008.   

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).


II.  Analysis

Service-Connected PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2012).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 42, 45, 56, and 55.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

By way of procedural history, in a November 2002 rating decision and notice letter the Veteran was granted service connection for PTSD with an initial rating of 30 percent effective April 27, 2001; the Veteran did not file an appeal and the November 200 rating decision became final.  On June 30, 2004, the Veteran filed a formal claim for entitlement to a TDIU rating and for an increase for his service-connected PTSD (rated as 30 percent disabling) and his service-connected chronic acne (rated as 10 percent disabling).  The September 2004 rating decision continued the Veteran's 30 percent disability rating for his PTSD and his 10 percent disability rating for his chronic acne and denied entitlement to a TDIU rating.  The Veteran then filed an NOD in October 2004 and an SOC was issued in January 2005; however, the Veteran did not file a substantive appeal.  The Veteran then filed a new claim for an increased rating in October 2006 and the February 2007 rating decision continued the Veteran's 30 percent disability rating.  By way of a July 2007 rating decision the RO granted the Veteran an increased rating of 50 percent effective October 13, 2006.  

According to the Veteran's VA treatment records in October 2005 he was being seen for diagnoses of paranoid schizophrenia, PTSD, and cocaine abuse.  It was noted that according to his case manager he frequently appeared in a daze and wandering about the community.  The Veteran stated that he had increased intrusive recollections of Vietnam.  He last used crack cocaine one week prior and his case manager questioned the Veteran's denial of alcohol use.  The Veteran denied recurrent auditory hallucinations or paranoia and there was no psychosis evident.  The Veteran admitted lack of self care; they discussed risk of relapse which results in behavior that led to previous incarcerations.  

In April 2006, the Veteran was seen for his diagnoses of paranoid schizophrenia, PTSD, and cocaine abuse.  It was noted that the Veteran did not show to his last two appointments and was scheduled for this appointment by his case manager; the case manager observed the Veteran laughing to himself (though he denied auditory hallucinations), being more irritable, and demonstrating impaired judgment.  The Veteran reportedly continued to abuse crack cocaine and increased his alcohol use.  He was recently at risk for losing his house because he let others stay there and he was selling food to buy lottery tickets.  It was noted that he had a long history of hospitalizations.  At his June 2006 VA treatment he was anxious and demonstrated humor at times and was difficult to coral into the appointment because he was pacing in the hallway.  He had continued auditory hallucinations.  

At the Veteran's November 2006 VA examination it was noted that the Veteran was cooperative and pleasant but his self-report was questionable because of his schizophrenic symptoms; the Veteran was accompanied by his case worker.  He reported daily auditory hallucinations, the hallucinations were both in English and French; however, he did not have command voices and he was nonspecific about the content of the messages.  He denied any visual or tactile hallucinations and there was no evidence of altered level of consciousness.  The Veteran's concentration was impaired and he was unable to complete serial 7s but his thinking was concrete.  There was no evidence of autistic thinking, loose associations, and tangentiality.  He denied any obsessive thinking or compulsive behavior; he also denied any suicidal or homicidal ideation.  He described his mood as blunt and his affect was flat.  He drinks one can of beer a week but does have a history of cocaine abuse, is caffeine dependent drinking ten 16 ounce cups of coffee a day and smokes two packs of cigarettes a day.  He reported that he had no problems with sleep and sleeps four to eight hours a day; he described his energy level as good, walks four miles a day, and enjoys riding his bike.  He denied any feelings of inadequacy, worthlessness, or hopelessness; he also denied any symptoms of mania or panic attacks.  He reported participating in activities and having interests and relationships; he had no libido.  The Veteran's PTSD specific symptoms were that he has recurrent recollections of Vietnam but enjoying talking about the war and he woke up in cold sweats but could not remember the content of his dreams.  The Veteran denied any flashbacks and there were no specific symptoms of persistent avoidance of any stimuli associated with the war or any numbing of general responsiveness.  Persistent symptoms of increased arousal take the form of some slight irritability and difficulty concentrating.  

The VA examiner noted that taken together, the reported symptoms along with the Veteran's record and interview, are consistent with the diagnoses of chronic, undifferentiated schizophrenia; chronic PTSD; episodic cocaine abuse; active caffeine dependence; and active tobacco use disorder.  He also stated that while it is impossible to definitively delineate the specific contributions of the symptoms of the Veteran's other mental disorder they are expected to clearly exacerbate his PTSD.  It was also noted that the Veteran's PTSD and psychiatric symptoms have a major negative impact on his ability to obtain and maintain physical or sedentary employment and cause significant to major interference with his social functioning. 

At the Veteran's April 2007 VA treatment he reported auditory hallucinations that were in French, nightmares and night sweats once a month, a stable mood, and he denied psychosis.  He was no longer selling his personal items for drugs and alcohol; he did repair and sell bikes, as well as rode them.  

The Veteran was afforded a VA examination in October 2008.  He reported that he has not been psychiatrically hospitalized and remained unemployable because of his chronic mental illness; it was further noted that he was rendered unemployable by his schizophrenia.  He said that he was increasingly troubled with television reports relative to the Iraq War but reported an improvement with regard to his PTSD symptoms profile.  He reported symptoms of daily distressing recollections of Vietnam and he attempted to block out thoughts or feelings relative to his combat trauma and he also avoided fireworks and parades.  He also reported an exaggerated startle response and hypervigiliance.  He reported longstanding auditory hallucinations in which he hears a voice that speaks both in English and French.  During his examination he was fairly restless but his speech was normal in rate and volume and was well articulated.  He was also alert and oriented and free from any gross signs of cognitive impairment, particularly though that would interfere with the interview process; his thought form was lucid and coherent, not tangential nor circumstantial.  His thought content was appropriate to the interview context and not obsessional and his insight and judgment were adequate; his affect was slightly restricted in range.  He denied any past or present suicidal or homicidal ideation, urge, intent, or plan; he also denied any past suicide attempts.   The VA examiner stated that the Veteran's schizophrenia was the more significant contributor to his impaired functioning; it was determined that the Veteran's PTSD severity was mild to moderate in intensity while his schizophrenia was severe in intensity. 

In August 2009 the Veteran was seen at the VA for a follow-up of his schizophrenia, paranoid type.  He denied any mood problems.  He reported that he walked four to five miles a day, likes to swims, and works and sells bikes.  He goes and hangs out with his friends at a coffee shop.  His speech was mumbled and monotonous but he was alert and oriented and his thought process was linear, relevant, and goal directed.  The Veteran's mood was okay, his affect was congruent, but he was somewhat restless.  There were no ruminations or obsessions.  His memory was okay, his insight was compromised, and his judgment was appropriate. 

The Veteran also submitted additional private treatment records.  In October 2008 it was noted that he had worsening symptoms because of the current war and he was hypervigiliant with an exaggerated startle response.  It was noted that though he was unemployed due to mental illness he socialized with friends and had good activities of daily living.  The Veteran also submitted private treatment records from April 2009 to April 2010.  In those records it was noted that he did not have any sleep problems nor did he have any impulse control problems; his effect was adequate and he had no hallucinations or delusions.  It was noted just a few times that he had blunted affect and intrusive thoughts.  

A careful review of the Veteran's claims file, including his statements, the private treatment records, the VA treatment records, and the VA examinations, reveals that the clinical signs and symptoms associated with the Veteran's PTSD more closely approximate the criteria for a rating of 70 percent, but not higher.  The Board notes that the Veteran's representative asserts that the Veteran's non-service-connected schizophrenia symptoms cannot be differentiated from his service-connected PTSD symptoms.  The Board notes that it is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service- connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, the November 2006 VA examiner stated that while it is impossible to definitively delineate the specific contributions of the symptoms of the Veteran's other mental disorder they are expected to clearly exacerbate his PTSD.  The October 2008 VA examiner determined that the Veteran's PTSD severity was mild to moderate in intensity while his schizophrenia was severe in intensity.  Since the Board finds that it is not clear from the record that the Veteran's non-service-connected schizophrenia symptoms can be differentiated from his service-connected PTSD symptoms all of the Veteran's various psychiatric symptoms will be considered in assigning a rating for his service-connected PTSD.

Taking into account, all of the Veteran's various psychiatric symptoms the Board finds that the clinical signs and symptoms associated with the Veteran's PTSD warrant an increased rating of 70 percent based on occupational impairment; the Board notes that for a 70 percent disability rating the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Here, the record evidence indicates that although the Veteran reported that he worked on bikes and sold them it was also noted that he could not work as a result of his mental illness.  At the October 2008 VA examination, the examiner indicated that the Veteran lacked the capability to function effectively in the workplace owing it to his chronic mental illness.  Although the Board finds that the Veteran's disability picture meets the criteria for a 70 percent disability rating, the clinical signs and symptoms of the Veteran's PTSD, when assessing all of his various psychiatric symptoms, do not warrant an increased schedular rating of 100 percent since there is no evidence of total occupational and social impairment.

As aptly noted by the record, the Veteran's VA and private treatment reports and at both of his VA examinations do not show any signs of suicidal ideation.  In addition, the Veteran never reported any obsessional rituals which interfere with routine activities; it was specifically noted in his private and VA treatment reports that the Veteran had no problems with his activities of daily living.  While it was noted in August 2009 that the Veteran's speech was mumbled and monotonous it was noted at all of his VA examinations that his speech was logical; thus, there is no evidence that his speech was intermittently illogical, obscure, or irrelevant.  Additionally, his thought process was noted to be linear, relevant, and goal directed; this was also noted in August 2009.  The Veteran has not reported any panic attacks and while he did report some mood problems there is no evidence that the Veteran has near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran also denied any impaired impulse control (such as unprovoked irritability with periods of violence).  The only disorientation that the Veteran reported at both his VA examinations and at his VA treatment was auditory hallucinations; there is no evidence that the Veteran had spatial disorientation.  At both of the Veteran's VA examinations it was noted that the Veteran was appropriately groomed; thus, there is no evidence in the Veteran's claims file that he manifested the symptoms of neglect of personal appearance and hygiene.  The Veteran also reported that he had friends and socialized at a coffee shop; therefore, there is no evidence of an inability to establish and maintain effective relationships.  Also, there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.  Thus, the Board finds that while there is evidence that the Veteran has total occupational impairment there is no evidence of total social impairment.  Therefore, after resolving all reasonable doubt in the Veteran's favor, the Board determines that the clinical signs and symptoms associated with the the Veteran's service-connected PTSD, which takes into consideration all of his various psychiatric symptoms, more nearly approximate the criteria for a 70 percent rating, but not higher.  38 C.F.R. §§ 3.102, 4.3, and 4.7.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's PTSD is contemplated by the rating criteria.  The Board finds that the PTSD symptoms dealing with the Veteran's inability to work were all taken into consideration in the grant of his 70 percent disability rating.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

In sum, the Board finds that the Veteran's service-connected PTSD is manifested by occupational impairment and not by social impairment; thus, an increased rating of 70 percent but not higher is warranted.  

TDIU Rating

Total disability rating for compensation may be assigned where the schedule is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  Id.  Consideration is given to such factors as to the extent of the service-connected disability, and employment and educational background, and it must be shown that the service-connected disability produces unemployability without regard to intercurrent disability or advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 3.340, 3.341, 4.16, 4.19.

As noted above, the issue of entitlement to TDIU is on appeal in accordance with Rice.  The Veteran's claim for an increased disability rating was received on October 13, 2006.  Service connection is in effect for PTSD (rated as a 70 percent disability rating effective October 13, 2006) and for chronic acne (rated as a 10 percent disability rating effective September 21, 1993).  Thus, the Veteran's combined disability rating is 60 percent effective October 13, 2006.  Therefore, during the entire course of the appellate period, the Veteran has met the percentage standards under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, alone or in the aggregate, prevent her from securing or following a substantially gainful occupation. 

In a June 2004 Veteran's Application For Increased Compensation Based On Unemployability (VA Form 21-8940), he indicated that he has been unemployable since December 13, 1969.   At the October 2008 VA examination it was noted that the Veteran has never been able to work function effectively in the workplace owing it to his chronic mental illness; the VA examiner noted that the Veteran's schizophrenic symptoms rendered him unemployable.  The Board notes that in assessing the medical opinions expressed in both the November 2006 and October 2008 VA examination reports, a reasonable doubt arises as to whether the Veteran's non-service-connected schizophrenia symptoms can be differentiated from his service-connected PTSD symptoms, and as such all of the Veteran's various psychiatric symptoms must be taken into consideration.  Mittleider v. West, 11 Vet. App.181, 182 (1988)

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt entitlement to a TDIU rating is warranted from October 13, 2006.  Both the medical and lay evidence of record shows that the Veteran cannot work because of his service-connected PTSD, which takes into account all of his various symptoms, including those of the Veteran's non-service-connected schizophrenia.  Moreover, the Board observes that the Veteran repeatedly stated to the VA, to the VA examiners, and to his private physicians that the reason he stopped working was due to his mental illness.  In addition, the Board finds that there are no opinions to the contrary of record.

The Board recognizes in various statements the Veteran indicated that he had been working on fixing up bikes and selling them.  However, marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that it was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Therefore, after careful review of the record, including the Veteran's competent and credible statements, the Board finds by granting the Veteran the benefit of the doubt a TDIU rating is warranted.  In sum, the Board finds that the overall impairment due to the service-connected disabilities is currently shown to be such that the Veteran has been precluded from working at all forms of substantially gainful employment consistent with his work and educational background.  Therefore, entitlement to TDIU is warranted. 


ORDER

An increased rating of 70 percent for PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.  

A TDIU rating due to the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


